IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                 Docket Nos. 42660 & 42662

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 557
                                               )
        Plaintiff-Respondent,                  )   Filed: July 20, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
WILLIAM MICHAEL VINCENT HOYT                   )   THIS IS AN UNPUBLISHED
MADLIN,                                        )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
        Defendant-Appellant.                   )
                                               )

        Appeal from the District Court of the Second Judicial District, State of Idaho,
        Latah County. Hon. John R. Stegner, District Judge.

        Orders revoking probation, affirmed.

        Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
        Attorney General, Boise, for respondent.
                  ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
        In Docket No. 42660, William Michael Vincent Hoyt Madlin pled guilty to felony
domestic violence. I.C. § 18-918. The district court sentenced Madlin to a unified term of five
years, with a minimum period of confinement of two years, but retained jurisdiction for 180
days.




                                               1
       In Docket No. 42662, Madlin entered an Alford 1 guilty to felony injury to a child. I.C.
§ 18-1501. The district court sentenced Madlin to a unified term of five years, with a minimum
period of confinement of two years, and also retained jurisdiction. Following Madlin’s rider, the
district court suspended the sentences and placed Madlin on probation. After six probation
violations, drug court, court-ordered treatment and four periods of retained jurisdiction, the
district court ultimately revoked Madlin’s probation and ordered execution of his original
sentences. Madlin appeals, contending that the district court abused its discretion in revoking
probation and that the sentences are excessive.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                                  2
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. Morgan, 153 Idaho at 621, 288 P.3d at
838.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Madlin’s sentences without modification. Therefore, the orders revoking probation
and directing execution of Madlin’s previously suspended sentences are affirmed.




                                                 3